Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Jennifer Dawn Speer
(O.I. File No. H-11-4-3052-9),
Petitioner,

v.

The Inspector General.
Docket No. C-13-393
Decision No. CR2826

Date: June 13, 2013

DECISION

This matter is before me on the Inspector General’s (1.G.’s) Motion for Summary
Disposition affirming the I.G.’s determination to exclude Petitioner pro se Jennifer Dawn
Speer from participation in Medicare, Medicaid, and all other federal health care
programs until she regains her license as a Certified Addiction Counselor in the State of
Colorado. The I.G.’s Motion and determination are based on section 1128(b)(4)(B) of
the Social Security Act (Act), 42 U.S.C. § 1320a-7(b)(4)(B).

The undisputed material facts of this case demonstrate that the I.G. is authorized to
impose the exclusion against Petitioner, and that the length of that period of exclusion is
not unreasonable. Accordingly, I grant the I.G.’s Motion for Summary Disposition.

I. Procedural Background

Petitioner pro se Jennifer Dawn Speer first qualified to be a Certified Addiction
Counselor in the State of Colorado in 2006. I.G. Ex. 2; P. Ex. 2. In 2011, her personal
relationship with one of her professional clients was the subject of a complaint to that
state’s Department of Regulatory Agencies (DORA). On September 27, 2011, DORA
notified Petitioner that the DORA’s Office of Addiction Counselors had initiated a
disciplinary action against her. P. Ex. 1. That disciplinary action was docketed as Case
Number 2011-3970, and while the action was pending, Petitioner formally agreed on
November 21, 2011 to relinquish her certification and her right to practice as a Certified
Addiction Counselor.

Over one year later, on November 30, 2012, the I.G. sent a notice-of-exclusion letter to
Petitioner, relying on the terms of section 1128(b)(4) of the Act, 42 U.S.C. § 1320a-
7(b)(4). 1G. Ex. 1. Acting pro se, Petitioner sought review of the I.G.’s determination in
a request for hearing dated January 20, 2013.

I convened a prehearing conference by telephone on February 27, 2013, pursuant to

42 C.F.R. § 1005.6, in order to discuss procedures and a schedule for addressing the
issues presented by this case. The details of that conference and the schedule established
appear in my Order of February 28, 2013. The record in this case closed for purposes of
42 C.F.R. § 1005.20(c) on May 28, 2013.

The evidentiary record on which I decide the issues before me contains four exhibits.
The LG. proffered two exhibits marked I.G. Exhibits 1 and 2 (I.G. Exs. 1, 2). Petitioner
proffered two exhibits in support of her position, marked Petitioner’s Exhibits | and 2
(P. Exs. 1, 2). In the absence of objection, I have admitted all four proffered exhibits.

II. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1). In
the context of this record, they are:

a. Whether the LG. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to
section 1128(b)(4)(B) of the Act; and

b. Whether the length of the proposed period of exclusion is unreasonable.

I decide these issues in favor of the I.G.’s position. Section 1128(b)(4)(B) of the Act
supports Petitioner’s exclusion from all federal health care programs, for her license as a
Certified Addiction Counselor in Colorado was surrendered while a formal disciplinary
proceeding against her was pending before the state licensing authority, and that
proceeding concerned her professional competence and professional performance. The
length of this proposed period of exclusion is reasonable as a matter of law.
Ill. Controlling Statutes and Regulations

Section 1128(b)(4)(B) of the Act, 42 U.S.C. § 1320a-7(b)(4)(B), authorizes the exclusion
from participation in Medicare, Medicaid, and all other federal health care programs of
any individual or entity “who surrendered [a license to provide health care] while a
formal disciplinary proceeding was pending before [a State licensing authority] and the
proceeding concerned the individual’s or entity’s professional competence, professional
performance, or financial integrity.” The terms of section 1128(b)( 4)(B) are restated in
similar regulatory language at 42 C.F.R. § 1001.501(a)(2).

An exclusion based on section 1128(b)(4)(B) of the Act is discretionary. If the LG.
exercises his discretion to proceed with the sanction, then the mandatory minimum period
of exclusion to be imposed under section 1128(b)(4)(B) of the Act “shall not be less than
the period during which the individual’s or entity’s license to provide health care is
revoked, suspended, or surrendered ....” Act § 1128(c)(3)(E), 42 U.S.C.

§ 1320a7(c)(3)(E). Regulatory language at 42 C.F.R. § 1001.501(b)(1) affirms the
statutory provision.

Although an exclusion based on section 1128(b)(4)(B) of the Act is discretionary, the
1.G.’s decision to exercise his discretion and proceed with the sanction is not subject to
review. Donna Rogers, DAB No. 2381 (2011); Keith Michael Everman, D.C., DAB
No. 1880 (2003); Sheldon Stein, M.D., DAB No. 1301 (1992); 42 C.F.R. § 1005.4(c)(5).

The State of Colorado has established a detailed statutory system to credential and
supervise persons who provide mental health services. In general, Title 12, Article 43 of
the Colorado Revised Statutes addresses the spectrum of mental health workers, and
Colo. Rev. Stat. §§ 12-43-101, 12-43-201(3.5), 12-43-210, 12-43-804, and 12-43-804.5
create the standards by which Certified Addiction Counselors are qualified, credentialed,
permitted to practice, supervised, and disciplined or sanctioned when necessary.

IV. Findings and Conclusions
I find and conclude as follows:

1. Petitioner was certified as a Certified Addiction Counselor by the State of
Colorado in 2006. I.G. Ex. 1; P. Ex. 2.

2. In September 2011, the DORA opened a formal investigation into Petitioner’s
professional conduct. I.G. Ex. 2; P. Ex. 1.

3. The DORA investigation was concerned with Petitioner’s professional
competence and professional performance. I.G. Ex. 2.
4. While the DORA proceeding against her was pending, Petitioner agreed to
relinquish her certification and her right to practice as a Certified Addiction
Counselor in Colorado. LG. Ex. 2.

5. Petitioner signed a Stipulation and Final Agency Order on November 21, 2011,
which terminated the DORA proceeding against Petitioner. I.G. Ex. 2.

6. Because Petitioner surrendered her certification while a formal disciplinary
proceeding concerning her professional competence and professional
performance was pending against her before the DORA, a basis exists for the
1.G.’s exercise of authority to exclude Petitioner from participation in
Medicare, Medicaid, and all other federal health care programs. Act
§ 1128(b)(4)(B).

7. The LG.’s exclusion of Petitioner until such time as she regains her right to
practice as a Certified Addiction Counselor in the State of Colorado is not
unreasonable. Act § 1128(c)(3)(E); 42 C.F.R. § 1001.501(b)(1).

8. There are no disputed issues of material fact and summary disposition is
appropriate in this matter. Marvin L. Gibbs, Jr., M.D., DAB No. 2279 (2009);
Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma Walley, DAB
No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The exclusion of an individual based on section 1128(b)(4)(B) of the Act, 42 U.S.C.

§ 1320a-7(b)(4)(B), is a derivative action and depends upon proof of three essential
elements. First, the I.G. must prove that the individual to be excluded has surrendered
her or his license to provide health care to a State licensing authority. Second, the LG.
must prove that the license was surrendered while a formal disciplinary proceeding
against the individual was pending before the State authority. Third, the I.G. must prove
that the pending proceeding concerned the individual’s professional competence,
professional performance, or financial integrity. Rhonda Stinnett, R.N., DAB CR2761
(2013); Linda R. Ghaffari, DAB CR2268 (2010); Jane Espejo Norton, M.D., DAB
CR1627 (2007); James Latimer, M.D., DAB CR1578 (2007); Julia Maria Nash, DAB
CR1277 (2005); Maureen Felker, DAB CR1110 (2003); April Ann May, P.A., DAB
CR1089 (2003); Djuana Matthews Beruk, D.D.S., DAB CR950 (2002).

The L.G. has made the first showing. This record shows that Petitioner was authorized to
practice as a Certified Addiction Counselor in Colorado. The evidence demonstrates that
she agreed to relinquish her certification and her right to practice as a Certified Addiction
Counselor on November 21, 2011, and that her surrender of that certification became
effective on that date. I.G. Ex. 2. Petitioner’s relinquishment of her certification in the
DORA proceeding is the equivalent of the surrender of a license to provide health care to
a State licensing authority. Donna Rogers, DAB No. 2381. The first essential element is
established in this record.

The I.G. has made the second showing. The DORA proceeding began in September
2011. P. Ex. 1. Petitioner took steps to relinquish her certification, and that
relinquishment became final with the entry of the DORA’s Stipulation and Final Agency
Order on November 21, 2011. LG. Ex. 2. That sequence of events demonstrates the
Petitioner surrendered her certification while the DORA proceeding was pending against
her, and thus proves the second essential element.

The third essential element — the nexus between the DORA proceeding and Petitioner’s
professional performance and professional competence — has been established. The
record of the DORA proceeding is based on Petitioner’s violation of two explicit
statutory standards, violations Petitioner admitted by executing the license-surrender
document November 21, 2011. I.G. Ex. 2, at 1. The first violation was of Colo. Rev.
Stat. § 12-43-221(1)(g), a statute dealing with conduct or practice by a counselor who has
“acted... in a manner that does not meet the generally accepted standards of the
professional discipline under which the person practices.” The second violation was of a
related but distinct provision in Colorado’s regulatory plan for mental health workers,
Colo. Rev. Stat. § 12-43-221(1)(i), dealing with a counselor who has “maintained
relationships with clients that are likely to impair such person’s professional judgment or
increase the risk of client exploitation ....” Thus, the I.G. has proven all three essential
elements, and Petitioner’s exclusion pursuant to section 1128(b)(4)(B) of the Act is
authorized.

In resisting the I.G.’s action, Petitioner does not deny the misconduct with which she was
charged in the DORA proceeding, or that the outcome of that proceeding was the
relinquishment of her counseling certificate. She concedes that she is subject to the I.G.’s
discretionary determination to exclude her, and she frankly states that she has no
intention of regaining her status as a Certified Addiction Counselor in Colorado.'

But she points out that her decision not to seek re-certification places her in the position
of being unemployable in any other capacity — regardless of whether that capacity might
require certification or not — by any health care facility participating in the protected
programs.

' Tt appears that Petitioner’s certification actually expired on August 31, 2011,
approximately a month before the DORA letter of September 27, 2011 and almost three
months before the Stipulation and Final Agency Order of November 21, 2011. The
parties have not argued, and I explicitly do not decide, whether the surrender of an
already-expired certification falls within the ambit of section 1128(c)(3)(E).
It is not impossible to appreciate how such a situation could lead to an onerous result on
suitable facts; the point was noted in Michael D. Cerny, M.D., DAB CR1026 (2003) and
Lori E. Miller, DAB CR961 (2002). Onerous or not, however, the Departmental Appeals
Board has interpreted section 1128(c)(3)(E) of the Act strictly: “It is clear from the Act
that once the exclusion remedy is properly imposed for license revocation . . . license
reinstatement is the only statutorily authorized way to lift the exclusion.” John C. Cheek,
M.D., DAB No. 1738 (2000).

Petitioner’s additional claims that she did not understand this consequence of her license
surrender, or that she was misled about it, are also beyond my consideration: they are no
defense to the exclusion. Rhonda Stinnett, R.N., DAB CR2761; Erica L. Pedersen, DAB
CR1700 (2007); Stella Remedies Lively, DAB CR1369 (2005); Steven Caplan, R.Ph.,
DAB CR1112 (2003); aff’d sub nom. Steven Caplan v. Thompson, CIV No. 04-00251
(D. Haw. Dec. 17, 2004).

Because the I.G. has established a basis for the exclusion of Petitioner pursuant to section
128(b)(4)(B) of the Act, her exclusion until such time as she regains her ability to
practice as a Certified Addiction Counselor in the State of Colorado is required by section
128(c)(3)(E) of the Act, 42 U.S.C. § 1320a7(c)(3)(E) and 42 C.F.R. § 1001.501(b)(1).
That period is reasonable as a matter of law, based as it is on that statute and regulation.
Petitioner’s request that I limit the period and effect of her exclusion is explicitly beyond
my authority. 42 C.F.R. §§ 1005.4(c)(5) and (6).

I have pointed out that Petitioner appears here pro se. Because of that I have taken
additional care in reading her submissions, guided by the Board’s reminders that pro se
litigants should be offered “some extra measure of consideration” in developing their
records and their cases. Louis Mathews, DAB No. 1574 (1996); Edward J. Petrus, Jr.,
M.D., et al., DAB No. 1264 (1991). I have searched Petitioner’s submissions for any
arguments or contentions that might raise a valid, relevant defense to the proposed
exclusion, but have found nothing that could be so construed.

Summary disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). Resolution
of a case by summary disposition is particularly fitting when settled law can be applied to
undisputed material facts. Gibbs, DAB No. 2279; Rosen, DAB No. 2096. The material
facts in this case are undisputed and unambiguous. They support summary disposition as
a matter of settled law, and this Decision issues accordingly.

VI. Conclusion
For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,

and it is, GRANTED. The I.G.’s exclusion of Petitioner Jennifer dawn Speer from
participation in Medicare, Medicaid, and all other federal health care programs pursuant
to the terms of section 1128(b)(4)(B) of the Act, 42 U.S.C. § 1320a-7(b)(4)(B), until such
time as she regains her certification as a Certified Addiction Counselor in the State of
Colorado is SUSTAINED.

/s/
Richard J. Smith
Administrative Law Judge
